Title: To James Madison from William McKinley, 18 February 1808
From: McKinley, William
To: Madison, James



Sir,
West Liberty (Ohio County Va) 18th. Feby 1808

Last year I wrote to J. G. Jackson Esqr. our representative in Congress, to use his best endeavours, to obtain (for E Pentland Editor of the Commonwealth printed in Pittsburg) the Publishing the laws of the U. N. S.
The following exstract is from his favor of the 5th. March 1807.
"Upon the receipt of your favour I waited upon Mr. Madison, and communicated the information concerning the Printers in Pittsburg.
I regret it had not been afew Weeks sooner as he had previously given the Printing to the Tree of Liberty."
Soon after the meeting of the Present Congress I renewed my application to Mr. Jackson, but not having recevd. any answer nor observed his name amoung the yaes & nays I conclude he is not at the Seat of goverment.
I hope you will excuse this trespass, and permit me in the name of many republicans as well as in my own, and at the request of the Said E Pentland, to ask of you that you will cause the Said laws to be printed in the Commonwealth, instead of the Tree of Liberty.
From the best information I can obtain, the commonth. hath a far Greater Circulation than the Tree.  I never can be made beleive that either Feds or Quids should be prefered to desided republicans, which will be the case at Present if the public Printing is again give to the apostate Tree of Liberty.  Accept my best respects

William McKinley

